Citation Nr: 0725263	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1948 to April 1968.  The veteran died in May 
2004.  The appellant is the veteran's surviving spouse.

This appeal arose from a September 2004 rating decision of 
the "Tiger Team" at the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio.  The RO in Providence, 
Rhode Island currently has jurisdiction over the appellant's 
claim.   

The appellant testified at a personal hearing which was 
conducted before the undersigned Veterans Law Judge in April 
2006 at the Providence RO.  A transcript of that hearing has 
been prepared and associated with the claims folder.

In December 2006, the Board remanded the veteran's claim for 
additional evidentiary development.  In July 2007, a 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC), which continued the 
denial of the claim.  The claim is once again before the 
Board. 


FINDINGS OF FACT

1.  The veteran died in May 2004 at the age of 74.  The death 
certificate establishes that the immediate cause of death was 
congestive heart failure.  Chronic renal failure was listed 
as a significant condition contributing to the veteran's 
death.  An autopsy was not performed.
2.  At the time of his death the veteran was service-
connected for anxiety neurosis, planter wart of the left 
foot, a right inguinal hernia and verruca vulgaris of the 
right third finger. 

3.  The competent and probative medical evidence of record 
indicates that the congestive heart failure was due to 
cardiovascular-renal disease and further that the veteran 
incurred cardiovascular-renal disease as a result of alcohol 
abuse which was a symptom of his service-connected anxiety 
neurosis. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006); 38 C.F.R. § 3.312 (2006); Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  In essence, she contends that 
in veteran's service-connected anxiety caused him to drink 
excessively, which led to cardiovascular-renal disease, which 
caused his death.   

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.




Stegall concerns

In December 2006, the Board remanded the case to the AMC in 
order to gather additional treatment records and obtain a 
medical nexus opinion.  The record reveals that the AMC 
requested the appellant to identify or submit any additional 
records she might have in January 2007.  The identified 
records were obtained in February and March of 2007 and have 
been associated with the claims folder.  Additionally, the 
AMC obtained the requested medical nexus statement in May 
2007.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the appellant regarding her 
cause of death claim in June 2004 and January 2007.  These 
letters appear to have satisfied the requirements of the 
VCAA.  The Board need not, however, discuss in detail the 
sufficiency of the letters or VA's development of the claim 
in light of the fact that the Board is granting the claim.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.  Cf. 38 
C.F.R. § 20.1102 (2006).

The Board also notes that an April 6, 2007 letter provided 
the appellant with notice as to effective date as required by 
the recent decision of the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As is discussed in detail below, the Board is 
granting the appellant's claim.  It is not the Board's 
responsibility to assign an effective date in the first 
instance.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  

Misconduct/drug abuse

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation. 38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2006).

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 (West 2002) now provides that 
'no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.' The statutory amendments apply only to claims 
filed after October 31, 1990, as is the case here. See OBRA, 
§ 8052(b).

The United States Court of Appeals for the Federal Circuit 
has, however, held that there can be service connection for 
alcohol or drug abuse acquired as secondary to a  service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001); see also VAOPGCPREC 7-99 [holding that a 
substance abuse disability caused by a service-connected 
disability can be service connected under section 3.310(a) 
for purposes of VA benefits].

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310 (2006); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). 

Analysis

As previously noted, the appellant contends that the 
veteran's (1) service-connected anxiety neurosis (2) caused 
alcoholism, which led to (3) cardiovascular-renal disease, 
which (4) caused his death.  Each link in this chain of 
causality must be established in order for service connection 
for the cause of the veteran's death to be allowed.  Steps 
(1) and (4) are uncontroverted (i.e., the veteran had a 
service-connected anxiety disorder and he died due to 
cardiovascular-renal disease).  

Thus the questions become, first, whether the veteran's 
alcoholism developed secondary to, or was a symptom of, his 
service-connected anxiety disorder (hence, allowing secondary 
service connection of such alcohol use per the Federal 
Circuit's decision in Allen v. Principi), and if so whether 
such alcoholism caused or contributed to the cardiovascular-
renal disease referenced in the veteran's death certificate.    

The first area of inquiry is whether the veteran's alcoholism 
is secondary to his service-connected anxiety disorder.  As 
discussed above, the Federal Circuit has held that there can 
be service connection for alcohol abuse which was acquired 
secondary to a service-connected disability.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) medical evidence of a 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998). 

With respect to Wallin element (1), the veteran's medical 
records diagnosed him with acute and chronic alcohol abuse up 
to a year before his death. With respect to Wallin element 
(2), the veteran was service-connected for anxiety neurosis. 

With respect to crucial element (3),  nexus between (1) and 
(2), this is a medical question as to which neither the Board 
or the appellant are competent to comment.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions]; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters].

There are two medical opinions of record which address the 
relationship between the veteran's service-connected anxiety 
disorder and his alcoholism.  The first is a November 2004 
letter from G.G.B., M.D.  In that letter, Dr. G.G.B. stated 
that the he veteran's "anxiety neurosis, his service related 
disorder, contributed substantially to his alcoholism."  

The other medical nexus statement of record is an April 2007 
opinion from A.Z., M.D, a VA physician.  That opinion was 
produced in accordance with the Board's remand instructions.  
In his opinion, Dr. A.Z. stated that the veteran's alcoholism 
is "well documented" and "the multiple references in the 
record to 'self medicating' as the veteran's explanation for 
his alcohol use" are not in doubt.  Dr. A.Z. further stated 
that it was likely as not that the veteran's alcoholism and 
anxiety neurosis "are connected" and that "the anxiety 
disorder has been at some level a contributing factor to the 
veteran's alcoholism."  

There is no competent medical opinion to the contrary [i.e., 
supportive of the proposition that there was no relationship 
between the veteran's service-connected psychiatric 
disability and his alcohol problems.

Accordingly, as summarized above, the medical evidence which 
addresses the relationship between the veteran's service-
connected anxiety neurosis and his alcohol abuse supports the 
proposition that the veteran's alcoholism is secondary to his 
service-connected anxiety disorder.  Therefore, the veteran's 
alcohol abuse may not be considered to have been the product 
of misconduct, and consequences flowing therefrom may be 
granted service connection.   See Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

The final question which must be explored is the 
relationship, if any, between the veteran's alcohol abuse and 
the causes of his death.  This, too, is a medical question 
which cannot be answered by the Board itself. Medical records 
addressing the relationship between the veteran's alcohol 
abuse and his cardiomyopathy include the two medical nexus 
statements mentioned above and a number of treatment records 
from Falmouth Hospital.  

Addressing the medical nexus statements first, both Drs. 
G.G.B. and A.Z. believe a connection exists between the 
veteran's cardiomyopathy and his alcoholism.  
Dr. A.Z. stated that the veteran's alcoholism was "at the 
very least a contributing factor" to his "cardiovascular-
renal disease, defined in the record as alcoholic 
cardiomyopathy."  The opinion of Dr. G.G.B stands for the 
same proposition and in essence states that the veteran's 
alcoholism "in large part caused his cardiomyopathy."

With respect to the medical treatment records, the veteran's 
cardiologist G.C., M.D. noted that the veteran had "a 
history of a dilated cardiomyopathy secondary to alcohol."  
See Falmouth Hospital treatment records, April 3, 2003.  
Medical treatment records also note coronary artery disease 
with "probable complicating alcoholic cardiomyopathy" and 
severe dilated cardiomyopathy, probably alcohol induced. 

There is no medical evidence suggesting the veteran's 
cardiovascular disease came from any other source.  
Accordingly, there exists  medical evidence of a link between 
the veteran's fatal cardiovascular disease and his service-
connected anxiety neurosis with secondary alcoholism.  As 
noted in the Boards December 2006 remand, the link between 
the veteran's cardiovascular disease and his death is 
uncontroverted.  

Thus, the medical evidence and other of record supports all 
four steps needed to establish service connection for the 
cause of this veteran's death: (1) service-connected anxiety 
neurosis (2) causing alcoholism, which led to (3) 
cardiovascular-renal disease, which (4) caused his death. 

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted. 

ORDER

Service connection for the cause of the veteran's death is 
granted. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


